Citation Nr: 1816138	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  The Veteran died in January 2007.  The Appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board previously remanded this matter in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  38 U.S.C.    § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its February 2016 remand, the Board instructed the AOJ to obtain the Veteran's service medical and dental records, request that the appellant identify any non-VA dental providers since the Veteran's service separation, request that she complete an authorization form to allow VA to request any identified records and obtain a VA etiology opinion.  The appeal was then to be readjudicated in a supplemental statement of the case.

Subsequent to the February 2016 remand, the AOJ requested the Veteran's service and medical records	and requested that the appellant send VA any medical evidence showing that the Veteran's death was related to his periodontal disease or stomach ulcers and that she complete an authorization form to allow VA to request any identified records in a March 2016 letter.  

However, an etiology opinion was not obtained and a supplemental statement of the case was not issued.  On remand, such development should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA physician review the claims file and provide an opinion.  The physician should note review of the claims file in the report.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was related to periodontal disease.  The physician should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was related to periodontal disease was related to exposure to herbicides during service.

The physician should consider the additional evidence provided by the Appellant that raises new theories that the Veteran's pancreatic cancer may be linked to other medical conditions that either developed during service, or developed within one year after service, including periodontal disease and stomach ulcers.

A clear rationale should be provided for all opinions expressed.  If the physician cannot provide an opinion without resorting to mere speculation then the physician should state so and suggest any additional evidence that would help form an opinion, if possible.

2.  Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



